DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The Amendments and Remarks filed 03 June 2021 in response to the Office Action of 03 March 2021 are acknowledged and have been entered. Claims 1-13 are pending and being examined on the merit. 

Withdrawn Claim Rejections - 35 USC § 112
The rejection of claims 3, 4, and 7 has been overcome by amendment.
Regarding the rejection of claim 8, Applicants argue that “it is clear from the language of claim 8 that "the healthy, non-tumor cells" refer to the healthy, non-tumor cells of dependent claim 6” on page 4.  Applicant’s arguments have been considered and found persuasive; therefore the rejection has been withdrawn.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 3, 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Chen et. al. Nature biotechnology 35(6) 543-549) in view of Wilbie (Wilbie et. al Acc. Chem. Res. 2019, 52, 1555−1564), Guo (Guo et. al. 2018 Front. Immunol. 9:1499, 1-8), and Yarchoan (Yarchoan et. al. 2017 Nat Rev Cancer 17(4): 209–222).  
Regarding claims 1-2, Chen teaches using Cas9-based genome editing to introduce the gene encoding the prodrug-converting enzyme herpes simplex virus type 1 thymidine kinase (HSV1-tk) into the genomes of cancer cells [abstract].  Chen targeted the breakpoints of TMEM135–CCDC67 and MAN2A1–FER fusions in human prostate cancer (a target in the tumor DNA that is not found in matched normal sequenced from non-tumor cells) [pg. 543, col. 2, last paragraph].  Chen used and adenovirus to deliver the nickase Cas9D10A and guide RNAs (RNP comprising Cas endonuclease complexed with guide RNA, the guide RNA comprising a targeting sequence complementary to a target in tumor DNA) targeting the breakpoint sequences, and another to deliver an EGFP-HSV1-tk construct (an expression cassette including a coding sequence) flanked by sequences homologous to those surrounding the breakpoint.  Chen demonstrated when mouse xenografts were treated with adenoviruses all animals showed decreased tumor burden (i.e. treating a tumor cells in a subject with a RNP and expression 
Chen do not teach suppling the gene editing system as a RNP.
Wilbie teaches the use of the CRISPR/Cas system for therapeutic gene editing applications in vivo, including CRISPR/Cas as ribonucleoproteins (RNP) [abstract].  
Chen do not teach where the expression construct encodes a coding sequence encoding at least a segment of a cell surface protein as a neoantigen.
Guo teaches that cancer neoantigens, tumor specific antigens, are not present in normal cells, and represent an attractive type of targets for the cancer immunotherapies including cancer vaccine [abstract; pg. 1, last paragraph].  Geo teaches that neoantigens can be recognized as non-self by the host immune system leading to T cell responses.  Guo teaches that a number of preclinical and clinical studies have shown that neoantigen-specific cytotoxic T lymphocytes (CTLs) represent the most potent tumor-rejection T cell populations [pg. 2, col. 1, para 1].  Guo teaches that neoantigens can be delivered as mRNA/DNA [pg. 2, col. 2, para 3; Fig. 1].
Yarchoan teaches tumour antigen presentation on MHC class I molecules (cell surface proteins).  Yarchoan teaches that T cell receptors of tumour cells typically bind with higher affinity to neoantigens and tumours expressing higher numbers of neoantigens are more likely to induce immune-mediated tumour elimination (regarding claim 2) [Fig. 1].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Chen to use the Cas9 RNP in combination with an expression cassette that encodes a neoantigen, which will be processed in the cell and become a segment of a cell surface protein where the Cas9 RNP can integrate the expression cassette in the tumor cell of the subject by HDR, thereby disrupting the TMEM135–CCDC67 fusion gene and engineering the tumor cell to express the neoantigen.  This modification would amount to a combination of prior art elements according to known methods to yield predictable results.  One of ordinary skill would be motivated to make this modification for the advantage of simultaneously decreasing tumor burden and inducing immune-mediated tumour elimination.  
Regarding claim 3, Chen teaches to provide homologous sequences to engage the HDR pathway, the construct was then ligated with 584 bp of the intron 13 sequence of TMEM135 at the 5′ end and 561 bp of the intron 9 sequence of CCDC67 at the 3′ end [pg. 544, col. 1].
Regarding claim 5, Chen does not teach delivering the neoantigen to the subject prior to the introducing step to thereby prime an immune system of the subject.  Guo teaches that it is critical in neoantigen vaccine design to achieve cytosol delivery of those antigens for effective cross-priming of CTL responses (immune responses).  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the method of Chen to include delivering the neoantigen to the subject prior to the introduction step to thereby prime the immune system of the subject.
Regarding claims 6-8, Yarchoan teaches that whole-exome sequencing is carried out on tumour cells and matched normal tissue to identify the somatic mutations expressed in the tumour cells [Fig. 4]; and tumour-specific somatic mutations can be identified by comparing (aligning) DNA sequences isolated from tumour and matched normal host cells using MPS [pg. 10, para 1].  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the method of Chen to include, prior to the introduction step,  obtaining tumor DNA and normal DNA from the subject, analyzing DNA, by sequencing tumor both tumor and normal DNA, and aligning the tumor sequences to the matched normal sequences to identify a target in the tumor DNA that is not found in matched 
Regarding claim 9, Chen do not teach where the target in the tumor DNA is adjacent a protospacer adjacent motif in the tumor DNA. Wilbie teaches that gene editing is achieved through induction of a double-strand break (DSB) at the DNA locus, directed by the sgRNA which requires a specific nucleotide sequence, the protospacer-adjacent motif (PAM), to be present on the target strand in order for the Cas protein to be activated [pg. 1556, col. 2, para 2].  Therefore it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention that the target in the tumor DNA in the modified method of Chen is adjacent a protospacer adjacent motif in the tumor DNA for the advantage of induction of a DSB for gene editing.
Regarding claim 10, Chen teaches that the integrated EGFP-tk is transcribed by the fusion head-gene (TMEM135) promoter.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the method of Chen to include a promoter operably linked to the coding sequence encoding the neoantigen of the expression cassette for the advantage of transcribing the neoantigen. One of ordinary skill would be motivated to make this modification for the advantage of expressing the neoantigen in the absence of the promoter in the genomic DNA.  
Regarding claim 11, Chen do not teach where the neoantigen is recognized by a receptor on a T cell in a subject.  Yarchoan teaches that in a mouse model that antitumour T cells can recognize aberrant peptides derived from tumour-specific mutations; and that somatic mutations were also shown by several separate groups to be a source of neo-antigens recognized by T cells in human tumours [pg. 4, para 1].  It would have been obvious to one . 

Claim 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Chen et. al. Nature biotechnology 35(6) 543-549) in view of Wilbie (Wilbie et. al Acc. Chem. Res. 2019, 52, 1555−1564), Guo (Guo et. al. 2018 Front. Immunol. 9:1499, 1-8), and Yarchoan (Yarchoan et. al. 2017 Nat Rev Cancer 17(4): 209–222) as applied to claim 1 and 3 and further in view of Kim (Kim et. al. ACS Nano 2018, 12, 7750−7760).
Regarding claim 4, the teachings of Chen, Wilbie, Guo, and Yarchoan are discussed above as applied to claims 1 and 3 and similarly apply to claim 4.  Chen, Wilbie, Guo, and Yarchoan do not teach the Cas endonuclease comprising a NLS.
Kim teaches a method of treating a tumor cells comprising introducing, into a mice, a RNP where the guide RNA is a directed to genome editing in KRAS mutant genomic locus as an effective KRAS therapy in non-small-cell lung cancer which leads to KRAS disruption and decreased tumor growth [pg. 7751, col. 1, para 2; Fig. 3-4].  Kim teaches that the Cas9 RNP delivers the Cas9 nuclease and dual RNAs into the nucleus, owing to the existence of the nuclear localization sequence (NLS) [Fig. 1].  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Chen where the Cas endonuclease comprises at least one nuclear localization signal (NLS) for the advantage targeting the Cas9 RNP to the nuclease for genome editing. 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Chen et. al. Nature biotechnology 35(6) 543-549) in view of Wilbie (Wilbie et. al Acc. Chem. Res. .
The teaching of Chen, Wilbie, Guo, and Yarchoan are discussed above as applied to claim 1 and similarly apply to claims 12-13.  Chen, Wilbie, Guo, and Yarchoan do not teach further comprising administering, to the subject, an antibody-drug-conjugate (ADC) comprising an antibody conjugated to a cytotoxic drug that specifically binds the neoantigen and kills the tumor cell.  
Kovtun teaches that antibody–drug conjugates (ADCs) belong to the ‘‘targeted chemotherapeutics’’ category of anti-cancer drugs and are composed of one or several cytotoxic drug molecules covalently linked to a monoclonal antibody that binds to an antigen expressed on the surface of target cancer cells [pg. 232, col. 1, para. 1].  Kovtun teaches that are designed to specifically bind to and kill cells expressing their target antigens [antigens].  Kovtun teaches that the major factor that contributes to the selective cytotoxicity of ADCs is their antibody moiety that targets tumor-associated antigens [pg. 233, col. 1, para 2].  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the modified method of Chen to further comprising administering, to the subject, an antibody-drug-conjugate (ADC) comprising an antibody conjugated to a cytotoxic drug that specifically binds the neoantigen for the advantage of selectively killing the tumor cell. 

Response to Arguments
Applicants argue that “No combination of the cited references provides a method of cancer treatment that involves inducing the expression of a cell surface protein on tumor cells” on page 5 and that “the references in any combination cannot render claim 1 obvious” on page In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc.
Applicants argue that “Chen is directed to an entirely different method of killing cancer cells does not involve integrating or inducing the expression of a neoantigen”; “Chen is directed to an entirely different method of killing cancer cells does not involve integrating or inducing the expression of a neoantigen”; “Guo does not report any method that involves inducing the expression of a neoantigen on a tumor cell. Nor does Guo teach or suggest any method useful to induce the expression of a neoantigen. As such, Guo does not cure any of the deficiencies of Chen or Wilbie”; “Yarchoan does not teach or suggest any method that involves inducing the expression of a neoantigen in a tumor cell. Nor does Yarchoan report any mechanism useful for doing so”; and “Kim does not provide any method that involves inducing the expression of a neoantigen inside a tumor cell with Cas9 ribonucleoprotein. Kim does not even mention an antigen, or neoantigen, or cell surf ace protein” all on page 6.  Applicants also argue that “Kovtun, however, does not provide any disclosure on integrating or inducing the expression of a neoantigen in a tumor cell” on page 7.  Applicant's arguments have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        

/NEIL P HAMMELL/Primary Examiner, Art Unit 1636